


Exhibit 10.2


OCI RESOURCE PARTNERS LLC
2013 LONG-TERM INCENTIVE PLAN
FORM OF RESTRICTED UNIT AWARD AGREEMENT
Pursuant to this Restricted Unit Award Agreement (this “Agreement”), dated as of
[            ] (the “Date of Grant”), in consideration of the Participant’s
agreement to provide or to continue providing services to the Partnership
Entities (as defined below), OCI Resource Partners LLC (the “Company”), as the
general partner of OCI Resources LP (the “Partnership” and together with its
subsidiaries, the Company and any Parent (as defined in the Plan), the
“Partnership Entities”), hereby grants to [            ] (the “Participant”) the
following Award of Restricted Units pursuant and subject to the terms and
conditions of this Agreement and the OCI Resource Partners LLC 2013 Long-Term
Incentive Plan (the “Plan”), the terms and conditions of which are hereby
incorporated into this Agreement by reference.
TERMS AND CONDITIONS OF RESTRICTED UNITS
SECTION 1. Grant.
The Company hereby grants to the Participant as of the Date of Grant an award of
 [________]  Common Units, subject to the terms and conditions set forth in the
Plan and in this Agreement, including, without limitation, those restrictions
described in Section 2 of this Agreement(the “Restricted Units”).
SECTION 2. Restricted Units.
The Restricted Units are restricted in that they may be forfeited to the Company
and in that they may not, except as otherwise provided in Section 5, be
transferred or otherwise disposed of by the Participant until such restrictions
are removed or expire as described in Section 4 of this Agreement. The Company
shall issue in the Participant’s name the Restricted Units and shall retain the
Restricted Units until the restrictions on such Restricted Units expire or until
the Restricted Units are forfeited as described in Section 4 of this Agreement.
The Participant agrees that the Company will hold the Restricted Units pursuant
to the terms of this Agreement until such time as the Restricted Units are
either delivered to the Participant or forfeited pursuant to this Agreement.
SECTION 3. Rights of Participant.
Effective as of the Date of Grant, the Participant shall be treated for all
purposes as a unitholder with respect to all of the Restricted Units granted to
him pursuant to Section 1 of this Agreement (except that the Participant shall
not be treated as the owner of the Common Units for federal income tax purposes
until the Restricted Units vest (unless the Participant makes an election under
section 83(b) of the Code, in which case the Participant shall be treated as the
owner of the Common Units for all purposes on the Date of Grant)) and shall,
except as provided herein and in the following sentence, have all of the rights
and obligations of a unitholder with respect to all such Restricted Units,
including any right to vote with respect to such Restricted Units.
Notwithstanding the preceding provisions of this Section 3, (i) the Restricted
Units shall be subject to the restrictions described herein, including, without
limitation, those described in Section 2 of this Agreement, and (ii) the General
Partner shall establish, with respect to each Restricted Unit granted, a
separate bookkeeping account for such Restricted Unit (a “RU Cash Distribution
Account”), which shall be credited (without interest) with an amount equal to
any cash distributions made by the Partnership with respect to a Common Unit
during the period such Restricted Unit remains credited to the Participant, and
(A) upon vesting, of a Restricted Unit, the RU Cash Distribution Account with
respect to such vested Restricted Unit shall also become vested; and (B) upon
the forfeiture of a Restricted Unit, the RU Cash Distribution Account with
respect to such forfeited Restricted Unit shall also be forfeited.
SECTION 4. Forfeiture and Expiration of Restrictions.
(a) Vesting Schedule. Subject to the terms and conditions of this Agreement, the
restrictions described in Section 2 of this Agreement shall lapse and the
Restricted Units shall become vested and nonforfeitable (“Vested Units”),
including any related RU Cash Distribution Account, provided the Participant has
continuously provided services to the Partnership Entities (including employment
with the Partnership Entities or membership on the Board, as applicable),
without interruption, from the Date of Grant through each applicable vesting
date (each, a “Vesting Date”), in accordance with the following schedule:



1



--------------------------------------------------------------------------------




Vesting Date
 
Cumulative Vested Percentage
 





The number of Restricted Units that vest as of each date described above will be
rounded down to the nearest whole Restricted Unit, with any remaining Restricted
Units to vest with the final installment.
(b) Termination of Service or Change of Control.
(i) Termination For Any Reason. If, at any time prior to the final Vesting Date,
the Participant’s employment with the Partnership Entities or membership on the
Board, as applicable, is terminated for any reason other than the Participant’s
death or disability, then all Restricted Units granted pursuant to this
Agreement that have not yet vested as of the date of the Participant’s
termination shall become null and void as of the date of such termination, shall
be forfeited to the Company and the Participant shall cease to have any rights
with respect thereto; provided, however, that the portion, if any, of the
Restricted Units for which forfeiture restrictions have lapsed as of the
Participant’s date of termination shall survive. The Administrator shall
determine whether any leave of prolonged absence constitutes a termination of
employment within the meaning of the Plan; and the impact of such leave of
absence on awards made to the Participant under the Plan.
(ii) Termination due to Death or Disability. If, at any time prior to the final
Vesting Date, the Participant’s employment with the Partnership Entities or
membership on the Board, as applicable, is terminated by reason of the
Participant’s death or disability, then all Restricted Units granted pursuant to
this Agreement that remain unvested as of the date of the Participant’s
termination shall immediately become fully vested and nonforfeitable as of the
date of such termination. The Administrator shall determine what constitutes a
disability for purposes of this Agreement.
(iii) Change of Control. In the event of a Change of Control prior to the final
Vesting Date, except as otherwise provided in the Plan, all restrictions
described in Section 2 of this Agreement shall lapse and all Restricted Units
granted pursuant to this Agreement shall become immediately vested and
nonforfeitable.
SECTION 5. Limitations on Transfer.
The Participant agrees that he or she shall not dispose of (meaning, without
limitation, sell, transfer, pledge, exchange, hypothecate or otherwise dispose
of) any Restricted Units hereby acquired (and any related RU Cash Distribution
Account) prior to the applicable Vesting Dates, including pursuant to a domestic
relations order issued by a court of competent jurisdiction. Any attempted
disposition of the Restricted Units (and any related RU Cash Distribution
Account) in violation of the preceding sentence shall be null and void.
SECTION 6. Nontransferability of Agreement.
This Agreement and all rights under this Agreement shall not be transferable by
the Participant other than by will or pursuant to applicable laws of descent and
distribution. Any rights and privileges of the Participant in connection
herewith shall not be transferred, assigned, pledged or hypothecated by the
Participant or by any other person or persons, in any way, whether by operation
of law, or otherwise, and shall not be subject to execution, attachment,
garnishment or similar process. In the event of any such occurrence, the
Restricted Units (and any related RU Cash Distribution Account) shall
automatically be forfeited.
SECTION 7. Adjustment of Restricted Units.
The number of Restricted Units granted to the Participant pursuant to this
Agreement shall be adjusted to reflect unit splits or other changes in the
capital structure of the Partnership, all in accordance with the Plan. All
provisions of this Agreement shall be applicable to such new or additional or
different units or securities distributed or issued pursuant to the Plan to the
same extent that such provisions are applicable to the Common Units with respect
to which they were distributed or issued.
SECTION 8. Delivery of Vested Units.
Promptly following the expiration of the restrictions on the Restricted Units as
contemplated in Section 4 of this Agreement, and subject to Section 9 of this
Agreement, the Company shall cause to be issued and delivered to the Participant
or the Participant’s

2



--------------------------------------------------------------------------------




designee the number of Restricted Units as to which restrictions have lapsed,
free of any restrictive legend relating to the lapsed restrictions, and shall
pay to the Participant an amount of cash equal to the amount credited to the RU
Cash Distribution Account maintained with respect to such Restricted Units.
Neither the value of the Restricted Units nor the cash distributions credited in
the RU Cash Distribution Account shall bear any interest owing to the passage of
time.
SECTION 9. Securities Act.
The Company shall have the right, but not the obligation, to cause the
Restricted Units to be registered under the appropriate rules and regulations of
the Securities and Exchange Commission. The Company shall not be required to
deliver any Units hereunder if, in the opinion of counsel for the Company, such
delivery would violate the Securities Act of 1933, as amended, or any other
applicable federal or state securities laws or regulations. By accepting this
grant, the Participant agrees that any Units that the Participant may acquire
upon vesting of this Award will not be sold or otherwise disposed of in any
manner that would constitute a violation of any applicable federal or state
securities laws.
SECTION 10. Copy of Plan.
By the execution of this Agreement, the Participant acknowledges receipt of a
copy of the Plan. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any applicable law, then such provision will be
deemed to be modified to the minimum extent necessary to render it legal, valid
and enforceable; and if such provision cannot be so modified, then this
Agreement will be construed as if not containing the provision held to be
invalid, and the rights and obligations of the parties will be construed and
enforced accordingly.
SECTION 11. Notices.
Whenever any notice is required or permitted hereunder, such notice must be in
writing and personally delivered or sent by mail. Any such notice required or
permitted to be delivered hereunder shall be deemed to be delivered on the date
on which it is personally delivered or, whether actually received or not, on the
third business day (on which banking institutions in the State of Georgia are
open) after it is deposited in the United States mail, certified or registered,
postage prepaid, addressed to the person who is to receive it at the address
which such person has theretofore specified by written notice delivered in
accordance herewith. The Company or the Participant may change at any time and
from time to time by written notice to the other, the address which it or he or
she previously specified for receiving notices. The Company and the Participant
agree that any notices shall be given to the Company or to the Participant at
the following addresses:
Company:
    
OCI Resource Partners LLC
Attn: General Counsel
Five Concourse Parkway, Suite 2500
Atlanta, Georgia 30328


Participant:


if mailed, at the Participant’s current address as shown in the Company’s
records; and


if provided electronically, provided to Participant at the e-mail address
specified in the General Partner’s or such affiliates’     records or as
otherwise specified pursuant to and in accordance with the Administrator’s
applicable administrative     procedures.


SECTION 12. General Provisions.
(a) Administration. This Agreement shall at all times be subject to the terms
and conditions of the Plan. The Administrator shall have sole and complete
discretion with respect to all matters reserved to it by the Plan and decisions
of the Administrator with respect thereto and with respect to this Agreement
shall be final and binding upon the Participant and the Company. In the event of
any conflict between the terms and conditions of this Agreement and the Plan,
the provisions of the Plan shall control.
(b) Continuation of Service. This Agreement shall not be construed to confer
upon the Participant any right to continue in the service of the Partnership
Entities.

3



--------------------------------------------------------------------------------




(c) Governing Law. The validity, construction, and effect of this Agreement and
any rules and regulations relating to this Agreement shall be determined in
accordance with the laws of the State of Delaware without regard to its
conflicts of laws principles.
(d) Amendments. This Agreement may be amended only by a written agreement
executed by the Company and the Participant, except that the Administrator may
unilaterally waive any conditions or rights under, amend any terms of, or alter
this Agreement provided no such change materially reduces the rights or benefits
of the Participant with respect to the Restricted Units without his or her
consent.
(e) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and upon any person
lawfully claiming under the Participant.
(f) Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to this subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the Restricted Units granted hereby. Without limiting
the scope of the preceding sentence, all prior understandings and agreements, if
any, among the parties hereto relating to the subject matter hereof are hereby
null and void and of no further force and effect.
(g) No Liability for Good Faith Determinations. Neither the Partnership
Entities, nor the Administrator, nor the Board, nor any officer of the Company,
shall be liable for any act, omission or determination taken or made in good
faith with respect to this Agreement or the Restricted Units granted hereunder.
(h) No Guarantee of Interests. Neither the Administrator, nor the Board, nor the
Partnership Entities guarantee the Common Units from loss or depreciation.
(i) Withholding Taxes. If the grant or payment of a Restricted Unit, or the
payment of cash with respect to a RU Cash Distribution Account, results in the
receipt of compensation by the Participant with respect to which the General
Partner, Parent (as defined in the Plan) or Subsidiary (as defined in the Plan)
has a tax withholding obligation pursuant to applicable law, then the
Participant shall be required to pay to such entity, and such entity shall have
the authority and right to deduct or withhold (i.e., “net”), (i) from that
number of Common Units otherwise deliverable to the Participant and (ii) from
the amount of cash otherwise payable to the Participant, such number of Common
Units with respect to (i) above and amount of cash with respect to (ii) above as
such entity requires to satisfy all tax withholding obligations required by
applicable law to be withheld; provided, however, that the Administrator in its
sole discretion may permit the Participant to deliver cash to such entity in
satisfaction of such tax withholding obligations, if permitted under applicable
law. No issuance of a Common Unit with respect to a Vested Unit or payment of
cash with respect to a vested RU Cash Distribution Account shall be made
pursuant to this Agreement until the applicable tax withholding requirements of
the General Partner, Parent or Subsidiary with respect to such event have been
satisfied in full.
(j) Insider Trading Policy. The terms of the Company’s Insider Trading Policy
with respect to Common Units are incorporated herein by reference.
(k) Section 83(b) Election. The Participant agrees that, if he or she makes an
election under Section 83(b) of the Code with regard to Restricted Units, the
Participant will notify the Company in writing within two (2) days after making
such election.
(l)    Clawback. Notwithstanding any provisions in the Plan or this Agreement to
the contrary, any portion of the payments and benefits provided under this
Agreement or the sale of Common Units granted hereunder shall be subject to a
clawback or other recovery by the Partnership Entities to the extent necessary
to comply with applicable law, including, without limitation, the requirements
of the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or any
rule of the Securities and Exchange Commission.
(m) Severability, The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 

4



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officer thereunto duly authorized, and the Participant has set his or her hand
as to the date and year first above written.
 
OCI RESOURCE PARTNERS LLC


 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
Participant





